Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.  
 
Claim Construction
	The office notes here that the applicant is attempting to use the word “underlap” contrary to it’s normal use where it just means “to extend partly under” or similar (which the applicant is using “overlap” to mean in this context).  As the office is not going to be allowing the claims regardless the office will go ahead and extend an additional definition to the applicant as it appears they are using it to mean that it does not overlap or similar.  

Claim Objections
Claim 10 is objected to because of the following informalities:  on the final line “source drain sub region” should either be source sub region or else drain sub region it appears in this context, as somehow a typo seems to have been introduced.  The office notes this is probably supposed to be “drain sub region” and will treat this limitation accordingly in the action to follow.  Appropriate correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 9, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ohtsuka (US 2009/0121294 published 05/14/2009).  
As to claim 1, Ohtsuka shows in Fig. 5 (see Fig. 1 showing a device as a “first embodiment” which is used as the right hand side device in Fig. 5’s larger “second” embodiment, in order to introduce the device, and also see Fig. 2 showing how to make Fig. 1), an integrated circuit, comprising: 
a semiconductor substrate (see substrate 1; [0036] introduces the part then it carries over to Fig. 5); 
a first semiconductor device of a conductivity type and a second semiconductor device of the conductivity type (see first semiconductor device of n-type MOSFET on the right hand side and n-type MOSFET on the left hand side for second semiconductor device; [0073] describing the devices of the second embodiment being n channel devices, note further the office will be relying on the [0075] variation where 7 for the “source offset type MOS transistor” will be abutting the gate 11 as seen from above) disposed on the semiconductor substrate and having a same pitch (note these devices appear to have the same pitch from each other); 
the first semiconductor device (see the right hand Source Offset MOS device) including: 
a first gate stack (see the gate dielectric 9 and gate electrode 11 on the right hand device in Fig. 5; [0039] brought into the Fig. 5 embodiment in [0062]) comprising a first gate dielectric 9 and a first gate electrode 11, and 
an entirety of a first source region (see the source 5 for the right hand device; [0062]) that is directly adjacent to the first channel region and below a level of the first gate electrode with respect to the surface of the semiconductor substrate (note this part is directly adjacent the channel region of the right hand device and below right hand 11 with respect to the substrate’s surface);
and an entirety of a first drain region that is directly adjacent to the first channel region and below a level of the first gate electrode with respect to the surface of the semiconductor substrate (see the drain region 7 for the right hand device in the undepicted variation in [0075] where the drain 7 as a whole abuts 11 in top view, here found to be within what the applicant means by underlapping broadly speaking; in the alternate the office notes that a rejection under 35 U.S.C 103 can be made here bringing in the single diffusion embodiment for 7 in [0074] into the normal embodiment), 

the second semiconductor device (see the left hand MOS device) including: 
a second gate stack (see 9 and 11 for the left hand device; these are duplicate parts to those introduced in [0039] brought into Fig. 5 embodiment in [0062] for the normal non-source offset MOS transistor) comprising a second gate 9 dielectric and a second gate electrode 11; and 
an entirety of a second source region (see here a specially designated second source “region” of the overall source for the left hand device which is the left hand side 5a + the whole 5b designated together as one “region”; [0062]) that is directly adjacent to a second channel region and below a level of the second gate electrode with respect to the surface of the semiconductor substrate (note the left side part 5 is directly adjacent the channel for the left device and is below a level of the second gate electrode with respect to the surface of the substrate);
an entirety of a second drain region directly adjacent to the second channel region and below a level of the second gate electrode with respect to the surface of the semiconductor substrate (see entire drain region 7 for the left hand device; [0075]),

wherein the first gate stack and the second gate stack are above a surface of the semiconductor substrate without a recess into the semiconductor substrate (see the 9+11 stacks on right and left hand devices being above the surface of 1 without any recesses); 

wherein the entirety of first source region and the entirety of the drain region underlap first gate stack with respect to the surface of the semiconductor substrate (note that 5 and 7 of the right hand device will “underlap” 11/9 on the right side when that right hand 7 abuts 9/11 as here the applicant appears to mean that these parts do not overlap, broadly interpreted, narrowly interpreted the office can bring in the single diffusion 7 as noted above in a rejection under 35 U.S.C 103), 
and wherein a portion of the entirety of the second source region and a portion of the entirety of the second drain region overlap the second gate stack with respect to the surface of the semiconductor substrate (note here that a portion of the entirety of the second source region and a portion of the entirety of the second drain region overlap the second gate stack with respect to the surface of the substrate here).   

The office here also notes that in addition to the above noted grounds of rejection, although the applicant uses “entirety of” here, the office will have to make an additional grounds of rejection in the alternate where only part of the overall region 7 of the right hand device over towards the right side is designated as the entirety of the underlapping first “source region” due to the use of “region”.  


As to claim 4, Ohtsuka shows a device wherein the first channel region extends between the entirety of the first source region and the entirety of the first drain region (note the channel of the right hand device goes between its respective entirety of 5 and 7 parts respectively in their designations above).

As to claim 6, Ohtsuka shows a device wherein the second channel region extends between the entirety of the second source region and the entirety of the second drain region (note that the left hand channel is between the entirety of each of left hand 5 and left hand 7).  

As to claim 9, Ohtsuka shows a device wherein the entirety of the first source region includes a first source sub-region (note here the office just designates the left hand side of the entirety of the first source region noted above) and a second source sub-region (here the office just designates the right hand side of the entirety of the first source region noted above), the second source sub-region proximate to the first gate stack (note that the second source sub-region is close to the first gate stack) and wherein the entirety of the first drain region includes a first drain sub-region and a second drain sub-region, the second drain sub-region proximate to the first gate stack (here note the left hand side smaller part of the right hand part 7 for first drain sub region and then the right hand larger side part of the right hand part 7 for the second drain sub-region).  The office notes here alternate grounds of rejection are available here as well similar to those used in prior actions or just modifying Ohtsuka itself slightly so that the regions are more sectional etc. and easily distinguished from each other.  


As to claim 20, the office notes that it appears to now be substantively a duplicate of claim 1 in method form and the same substance applies here as above.  

As to claim 22, Ohtsuka as mirrored for claim 20 above, shows the method wherein the entirety of the first source region and the entirety of the second source region have a first conductivity type (note that as these are n-channel devices they are understood by one of skill in the art reading in this context to be using p doping for the source and drain so that the device will function; [0073]), and wherein the first channel region has a second conductivity type opposite a first conductivity type (note that the channel is n-type as an n-channel device, which is opposite to the types of doping used for the p source and drain so that the device will function).  


Claim(s) 1, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Herbert et al. (“Herbert” US 2015/0255595 published 09/10/2015).  
As to claim 1, Herbert shows in Fig. 1an integrated circuit, comprising: 
a semiconductor substrate (see substrate 10 in Fig. 1); 
a first semiconductor device of a conductivity type and a second semiconductor device of the conductivity type (see first semiconductor device of p channel MOSFET on the left side and p channel MOSFET in the middle for second semiconductor device; [0044]); 
the first semiconductor device (see the left hand MOS device 40) including: 
a first gate stack (see the gate dielectric 174a and gate electrode 170a on the left hand device in Fig. 1; [0049]) comprising a first gate dielectric 174a and a first gate electrode 170a, and 
an entirety of a first source region (see the entire source 123c+123b for the left hand device, here noted to be taken as the leftmost of the two s/d regions for device 40 as they are interchangeable; [0049]) that is directly adjacent to the first channel region and below a level of the first gate electrode with respect to the surface of the semiconductor substrate (note this part is directly adjacent the channel region of the left hand device and below 170a with respect to the substrate’s surface); 
and an entirety of a first drain region (see the entire drain region 123c+123b for the left hand device [0049], here noted to be the rightmost of the s/d parts for 40) that is directly adjacent to the first channel region and below a level of the first gate electrode with respect to the surface of the semiconductor substrate (see the drain region 123c+123b for the left hand device [0049] being directly adjacent to the first channel region of device 40 and below a level of 170a with respect to the substrate’s surface), 

the second semiconductor device (see the middle MOS device 50) including: 
a second gate stack (see 174b and 170b for the middle device; [0049]) comprising a second gate 174b dielectric and a second gate electrode 170b; and 
an entirety of a second source region (see the source 124c+124b region for device 50 which is taken here to be the left side one of the s/d regions of the device as they are interchangeable; [0049]) that is directly adjacent to a second channel region and below a level of the second gate electrode with respect to the surface of the semiconductor substrate (note the left side part 124c+124b of the middle device 50 is directly adjacent the channel for the middle device and is below a level of the second gate electrode with respect to the surface of the substrate);
an entirety of a second drain region (see drain region of device 50 which is the right hand one of the s/d regions 124c+124b for that device; [0049]) directly adjacent to the second channel region and below a level of the second gate electrode with respect to the surface of the semiconductor substrate (see entire drain region noted above for the second drain region being directly adjacent to the second channel region of device 50 and below a level of the gate electrode 170b with respect to the surface of the substrate; [0049]),

wherein the first gate stack and the second gate stack are above a surface of the semiconductor substrate without a recess into the semiconductor substrate (see the gate stacks on middle and left hand devices 50 and 40 being above the surface of 10 without any recesses); 

wherein the entirety of first source region and the entirety of the drain region underlap first gate stack with respect to the surface of the semiconductor substrate (note that the entirety of the designated first source region and drain region above of the left hand device will “underlap” the gate electrode 170a and gate dielectric 174a on the left and right sides of that gate stack), 
and wherein a portion of the entirety of the second source region and a portion of the entirety of the second drain region overlap the second gate stack with respect to the surface of the semiconductor substrate (note a portion of the entirety of the second source region and a portion of the entirety of the second drain region of the device 50 overlap 170b with respect to the surface of the substrate).   


As to claim 9, Herbert shows a device wherein the entirety of the first source region includes a first source sub-region (note the source region 123c which is taken to be the left hand side one as they are interchangeable as noted above) and a second source sub-region (here the source region 123b that is the left hand side one for device 40 as discussed above), the second source sub-region proximate to the first gate stack (note that the second source sub-region is close to the first gate stack) and wherein the entirety of the first drain region includes a first drain sub-region (note the right hand part 123c for the device 40 as discussed above) and a second drain sub-region (note the right hand part 123b for the device 40 as discussed above), the second drain sub-region proximate to the first gate stack (here note the right hand side smaller part of the right hand part 123b+123c being 123b and it is closer to 170a).  

As to claim 10, Herbert shows a device further comprising a first spacer on a first side of the first gate stack (see left hand side spacer 172a for device 40; [0049]) and a second spacer on a second side of the first gate stack opposite the first side of the first gate stack (see the right hand side spacer 172a for device 40), 
wherein the first source sub-region and the first drain sub-region have a first doping density (note these parts are doped normally for source/drain parts; [0050]),
wherein the second source sub-region and the second drain sub region have a second doping density of the first conductivity type lower than the first doping density of the first conductivity type of the first source sub-region and the first drain sub-region (note here the LDD regions 123b have lower doping density than the 123c parts), 
wherein the second source sub-region is directly below the first spacer, and wherein the second [drain] sub region is directly below the second spacer (see the parts 123b being directly below the two spacers on opposite sides of 172a).   

The office also notes here that Herbert can be used to anticipate other claims like claim 20 and 22 as well, but will not duplicate rejections without needing to here although this reference might be easier to see the anticipation in the depicted drawings for the applicant.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbert et al. (“Herbert” US 2015/0255595 published 09/10/2015) as applied above for claim 1 above, further in view of Nandakumar (US 2015/0008538 published 01/07/2015).  
As to claim 11, Herbert shows all of the subject matter above for claim 1, along with the first gate stack having a first gate length (generic, although appearing to be a certain size), and the second gate stack having a second gate gate length (again generic but appearing to be the same certain size).  However, Herbert is not explicit that the gate lengths are the explicitly the length of the first gate length.  

Nandakumar shows two gates of transistors having the same gate length (see a second gate stack having the same gate length as another first gate stack (see gate stack 350+354 with gate length 358 being the same as the gate length 356 of the neighboring transistor; [0033]). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have use the same gate lengths as taught by Nandakumar to have made the gate lengths for the gates in Herbert be actually substantially the same with the motivation of providing real life gate dimensions to use to make real life embodiments of Herbert, see Herbert remaining somewhat generic but Nandakumar specifying to use the same gate dimensions when making similar gates).  

As to claim 15 see the limitations addressed for claim 9 above.  

As to claim 16, see the substance of the limitations addressed for claim 10 above.  


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka (US 2009/0121294 published 05/14/2009) as applied above for claim 1 above, further in view of Dutta et al. (“Dutta” US 2015/0035072 published 02/05/2015).  
As to claim 17, Ohtsuka as related above shows the device as noted above for claim 1 (see all the substantive parts of the device as discussed in the rejection of claim 1 above).  

However Ohtsuka fails to show the device being explicitly on a chip/die being coupled on a circuit board.  

Dutta shows a chip/die being coupled on a circuit board (see putting a chip/die with a device like Ohtsuka’s on a circuit board in Fig. 7 at 754 with the chip/die in 736; [0082]).  

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have used the chip on a board manufacturing process taught by Dutta to have used the device in Ohtsuka, to make a PCA printed circuit assembly (see Dutta showing a real life usage for a device similar to Ohtsuka’s by combining it with a PCB and making a PCA out of it in Fig. 7).  

The office notes this can be done with Herbert as well, but will not duplicate rejections here.  


Response to Arguments
Applicant’s arguments, see Remarks, filed 04/04/2022, with respect to the previous art rejections have been fully considered and the previous rejections under 35 U.S.C 112 have been withdrawn.  The office notes that some extensive citation searching turned up Herbert which appears to be a very relevant reference for the underlapping/overlapping line of claiming and is applicable to most all of the claims currently pending although the office did not duplicate grounds of rejection in some instances above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891